DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.  Claims 1-5, 7-11, and 13-20 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1 and 14 are in independent form.

Response to Arguments
Applicant’s arguments filed 08/20/2021 have been fully considered but they are moot in view of the new ground(s) of rejection resulted from the new IDS filed on 01/26/2022 via QPIDS.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastaldo-Tsampalis et al. (US PGPub No. 2016/0019239) (hereinafter Bastaldo) in view of PARK et al. (US PGPub. No. 2014/0278408) (hereinafter PARK) and in further view of Im et al. (EP2960816; Date: 06/26/2015) (hereinafter Im).

In reference to independent claim 1:
Bastaldo teaches 
An electronic device comprising: a display; and a processor, wherein the processor (i.e. The mobile device 180 further includes a microprocessor.. include a touch screen display.... -  Paragraphs 21, 25) is configured to: obtain a voice signal of.....comprising a plurality of images by....extract at least one keyword from the text of the voice signal, determine at least one recommended graphic data corresponding to the at least one keyword,....select at least one image of the plurality of images, based on a point in time at which a voice corresponding to a keyword that corresponds to the determined graphic data is output, and apply the determined graphic data to the at least one selected image.... (i.e. ....identifying a keyword within an image... the image is...a frame of a video... The identified keyword....is text depicted in ... the frame of the video... the identified keyword is a spoken word or phrase within the audio of the video... Each targeted keyword...has corresponding content... the corresponding content of the targeted keyword matching the identified keyword is the overlaid content...the corresponding content may be...a logo, an advertisement, coupon or other offer, a tagline, or any other content.... - Paragraphs 13-14, 46)
Bastaldo does not teach
....converting the voice signal to text,...display a user interface including the text...  However, PARK teaches “....convert the extracted keyword voice data to the keyword text data, thereby displaying the resulting keyword text data....” (Paragraph 25)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastaldo to include the teachings of PARK to also display the text of the converted keyword voice data.  Such a person would have been motivated to make this combination according to the aspects of the present invention because the displaying of the text enables user to remember the content easier. 
Bastaldo and PARK do not explicitly teach
.....a real-time video broadcast or a video call.... ....determine a graphic data to be applied among the at least one recommended graphic data, based on an input,...within the real-time video broadcast or the video call.  However, Im teaches “...analyzes audio data that
is generated over the course of a telephone call... may acquire an image corresponding to the detected word or sentence and use the image as the tagging information... and may acquire one or more images among the discovered images...outputs a list...and obtains an image...that is selected from the list by a user... analyzes audio data that is generated over the course of a telephone call... - Paragraphs 70-72, 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastaldo and PARK to include the teachings of Im to utilize the technique also in a video call and to enable user to 

In reference to claim 2:
Bastaldo, PARK and Im teach the electronic device of claim 1, Bastaldo teaches wherein the processor is further configured to add, to....., an indicator indicating a reproduction point of the at least one selected image to which the graphic data is applied (i.e. ... displaying additional information related to the overlaid content... also depicts.. the name of the baseball field (e.g., ABC FIELD). In this example, the baseball field name is an identified keyword 514.... – Paragraph 57).  Bastaldo does not teach ... the real-time video broadcast or a video call comprising the plurality of images... However, Im teaches “...analyzes audio data that is generated over the course of a telephone call...” (Paragraph102).  The motivation is the same as in claim 1 

In reference to claim 3:
Bastaldo, PARK and Im teach the electronic device of claim 2, Im teaches wherein, the indicator is displayed on a timeline of the real-time video broadcast or the video call (i.e. Fig. 13).  The motivation is the same as in claim 1.

In reference to claim 4:
Bastaldo, PARK and Im teach the electronic device of claim 3, Im teaches wherein the processor is further configured to add the indicator to the timeline, at a point in time at which the graphic data is applied to the at least one selected image, or at a point in time at which the i.e. Fig. 13).  The motivation is the same as in claim 1.

In reference to claim 7:
Bastaldo, PARK and Im teach the electronic device of claim 1, Bastaldo teaches wherein the input comprises at least one of a touch input, a gesture input, or a voice input (i.e. ... touching the surface of the screen with a finger... - Paragraph 28). 

In reference to claim 8:
Bastaldo, PARK and Im teach the electronic device of claim 1, Bastaldo teaches wherein the processor is further configured to: determine whether the input is detected within a threshold time from a point in time at which the user interface is provided, and when the input is not detected within the threshold time, automatically determine graphic data to be applied to the at least one selected image among the at least one recommended graphic data, based on at least one of a user's preference, a priority of the at least one keyword, a priority of the at least one recommended graphic data, or context based on the voice signal (i.e. ... if the user does not select the X or other mark, the overlaid content remains... - Paragraph 52). 

In reference to claim 9:
Bastaldo, PARK and Im teach the electronic device of claim 1, Bastaldo teaches wherein the processor is further configured to: determine whether the at least one keyword corresponds to a designated class, if the at least one keyword corresponds to the designated class, determine a sound effect corresponding to the at least one keyword, and apply the sound effect at a point in time at which a voice signal corresponding to the at least one keyword is output (i.e. ... The identified keyword...is a spoken word or phrase within the audio of the video.  The identified keyword is compared to a collection of targeted keywords. Each targeted keyword in the collection also has corresponding content....the corresponding content may be...any other content.... - Paragraphs 14, 46; Note that any content can include audio, such well-known audio annotation content is illustrated in Fletcher 2007/0266304).

In reference to claim 10:
Bastaldo, PARK and Im teach the electronic device of claim 1, Im teaches wherein the processor is further configured to: determine whether a plurality of users are included in the at least one selected image, when the plurality of users are included, identify a user who outputs a voice corresponding to a keyword that corresponds to the determined graphic data, among the plurality of users, determine an application area to which the determined graphic data is to be applied, based at least on an area where the identified user is located in the at least one selected image, and apply the determined graphic data to the application area of the at least one selected image (i.e. .... upon detection of a voice of a user A saying "Hello", the electronic device acquires and outputs an image for the user A... and upon detection of the voice of a user B responding with "Hello what are you doing?", the electronic device acquires and outputs an image of the user B ....  - Paragraph 102; Fig. 10).  The motivation is the same as in claim 1.

In reference to claim 13:
Bastaldo, PARK and Im teach the electronic device of claim 1, Bastaldo teaches further comprising: a camera; and an input device, wherein the processor is further configured to: obtain...., and obtain a voice signal related to....from the input device (i.e. ... mobile device 180 includes a microphone 102 for audio signal input.... one or more image capture sensors 140 (e.g., camera(s)) to capture images (e.g., photo or video)... - Paragraphs 17, 26).  Bastaldo does not teach....the real-time video broadcast or a video call comprising the plurality of images from the camera.... the real-time video broadcast or a video call comprising the plurality of Im teaches in Fig. 10 of a video call.  The motivation is the same as in claim 1.

In reference to independent claim 14:
An operation method of an electronic device, the method comprising: obtaining a voice signal of a real-time video broadcast or a video call comprising a plurality of images by converting the voice signal to text; extracting at least one keyword from the text of the voice signal, determining a-at least one recommended graphic data corresponding to the at least one keyword; displaying a user interface including the text and the at least one recommended graphic data, determining a graphic data to be applied among the at least one recommended graphic data, based on an input, selecting at least one image among the plurality of images, based on a point in time at which a voice corresponding to a keyword that corresponds to the determined graphic data is output; and applying the determined graphic data to the at least one selected image within the real-time video broadcast or the video call.
- Claim 14 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 15:
Bastaldo, PARK and Im teach the method of claim 14, further comprising: adding, to the real-time video broadcast or the video call comprising the plurality of images, an indicator indicating a reproduction point of at least one image to which the graphic data is applied, wherein the indicator is displayed on a timeline of the real-time video broadcast or the video call video content (i.e. Fig. 13).

In reference to claim 16:

- Claim 16 contains substantially similar subject matter as in claim 7, and is rejected along the same rationale.

In reference to claim 17:
The method of claim 14, wherein the determining of the graphic data based on the input comprises: determining whether the input is detected within a threshold time from a point in time at which the user interface is provided, and when the input is not detected within the threshold time, automatically determining graphic data to be applied to the at least one selected image among the at least one recommended graphic data, based on at least one of a user's preference, a priority of the at least one keyword, a priority of the at least one recommended graphic data, or context based on the voice signal. 
- Claim 17 contains substantially similar subject matter as in claim 8, and is rejected along the same rationale.

In reference to claim 18:
The method of claim 14, further comprising: determining whether the at least one keyword corresponds to a designated class; when the at least one keyword corresponds to the designated class, determining a sound effect corresponding to the at least one keyword; and applying the sound effect at a point in time at which a voice signal corresponding to the at least one keyword is output. 
- Claim 18 contains substantially similar subject matter as in claim 9, and is rejected along the same rationale.

In reference to claim 19:

- Claim 19 contains substantially similar subject matter as in claim 10, and is rejected along the same rationale.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastaldo-Tsampalis et al. (US Patent No. 9,697,235; Date: Jul 4, 2017) (hereinafter Bastaldo) in view of PARK et al. (US PGPub. No. 2014/0278408) (hereinafter PARK) in view of Im et al. (EP2960816; Date: 06/26/2015) (hereinafter Im) and in further view of Ana Gotter. “Instagram Stickers: The Underrated Feature That Can Take Your Stories Further” Sep. 27, 2018) (hereinafter Gotter).

In reference to claim 11:
Bastaldo, PARK and Im teach the electronic device of claim 10, Bastaldo, PARK and Im do not teach wherein the processor is further configured to change the application area for the graphic data in an area of the at least one selected image, based on a drag input to the applied graphic data.  However, Gotter teaches “....Once you've selected a sticker, you can layer it on top of your story, dragging it where you want it...” (Page 3).  It would have been obvious to modify Bastaldo and Nauseef with the teachings of Gotter with the motivation to enable a quicker, easier and intuitive input.

In reference to claim 20:
The method of claim 19, further comprising: changing the application area for the graphic data in an area of the at least one selected image, based on a drag input associated with the applied graphic data.
- Claim 20 contains substantially similar subject matter as in claim 11, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174